                       lN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

THOMAS WAYNE MCCULLOUGH,                         §
JR.,                                             §
                                                 §
                  Plaintiff,                     §                    CIVIL NO.
                                                 §                SA-18-CV-00128-ESC
vs.                                              §
                                                 §
NANCY A. BERRYHILL, ACTING                       §
COMMISSIONER OF SOCIAL                           §
SECURITY,                                        §
                                                 §
                  Defendant.                     §

                                             ORDER

       This order concerns Plaintiff’s request for review of the administrative denial of his

applications for Disability Insurance Benefits under Title II and Supplemental Security Income

under Title XVI of the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g), 1383(c). Having

considered Plaintiff’s Brief [#12], Defendant’s Brief in Support of the Commissioner’s Decision

[#13], and Plaintiff’s Reply [#14], as well as the Social Security Transcript [#9], the applicable

case authority and relevant statutory and regulatory provisions, and the entire record in this

matter, the Court concludes that the ALJ failed to properly evaluate whether Plaintiff’s

impairments met or equaled the listing for disorders of the spine, 20 C.F.R. Pt. 404, Subpt. P,

App. 1, § 1.04A (West 2019). The Court also concludes that the ALJ erred in failing to fully

develop the record by not requesting a medical source statement describing the types of work

that Plaintiff is still capable of performing. Becase these errors were not harmless, the Court will

VACATE the Commissioner’s decision and REMAND this case for further administrative

proceedings consistent with this opinion.




                                                 1
                                         I. Jurisdiction

       This Court has jurisdiction to review a final decision of the Commissioner of Social

Security (“the Commissioner”) under 42 U.S.C. § 405(g). The undersigned has authority to enter

this order based on the parties’ consent to proceed before a United States magistrate judge [#5,

#8].

                           II. Factual and Procedural Background

       Plaintiff Thomas Wayne McCullough, Jr. (“Plaintiff”), filed an application for Disability

Insurance Benefits under Title II of the Act on April 15, 2015. (Tr. [#9] 191–97.) That same

day, Plaintiff also filed an application for Supplemental Security Income under Title XVI of the

Act. (Tr. 198–209.) In both applications, Plaintiff alleged disability beginning July 1, 2014.

(Tr. 191, 198.) Plaintiff later amended the alleged onset date to October 15, 2015. (Tr. 58.) At

the time of the amended alleged onset date, Plaintiff was a forty-year-old male with a high

school education. (Tr. 229, 247.) Plaintiff has past relevant work (“PRW”) as a truck driver, a

roustabout, and a dishwasher. (Tr. 232.) The physical and mental conditions upon which

Plaintiff based his initial applications include abdominal adhesions, a nearly severed left thumb,

attention deficit hyperactivity disorder (ADHD), post-traumatic stress disorder (PTSD), a broken

back, a fractured right hip, and a broken right eye socket. (Tr. 246.) Plaintiff’s applications were

denied initially on May 20, 2015, and denied again upon reconsideration on November 3, 2015.

(Tr. 121–26, 128–31.)

       Following the denial of his claims, Plaintiff requested an administrative hearing. (Tr.

134.) Plaintiff and his non-attorney representative attended the administrative hearing before

Administrative Law Judge (“ALJ”) Barbara Powell on February 27, 2017. (Tr. 35–72.) Plaintiff

and Vocational Expert (“VE”) Howard Marnan provided testimony at the hearing. (Tr. 37–70.)



                                                 2
       The ALJ issued an unfavorable decision on June 28, 2017. (Tr. 15–34.) The ALJ found

that Plaintiff met the insured status requirements of the Act, and applied the five-step sequential

evaluation process established by the Social Security Administration (“the Administration”) to

determine whether an individual is disabled within the meaning of the Act. (Tr. 20.) At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity since October 15,

2015, the amended alleged onset date. (Tr. 20.) At step two, the ALJ found that Plaintiff had the

following severe impairments: “anxiety-related disorders, depressive disorder, posttraumatic

stress disorder (PTDS), bipolar disorder, attention deficit hyperactivity disorder (ADHD), sprains

and strains – all types, degenerative disc disease of the cervical and lumbar spine, and obesity.”

(Tr. 20.) At step three, the ALJ found that Plaintiff did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Pt. 404, Subpt. P, App. 1. (Tr. 21.)

       Before reaching step four of the analysis, the ALJ found that Plaintiff had the residual

functional capacity (“RFC”) to perform medium worked as defined in 20 C.F.R. §§ 404.1567(c)

and 416.967(c). (Tr. 23.) In making this determination, the ALJ believed that Plaintiff’s

statements concerning the intensity, persistence, and limiting effects of his symptoms were “not

entirely consistent with the evidence” and that any limitations imposed by his impairments were

adequately incorporated into the RFC finding. (Tr. 26.)

       At step four, the ALJ found that Plaintiff was unable to perform any of his PRW. (Tr.

27.) Finally, at step five, the ALJ considered Plaintiff’s age, education, work experience, and

RFC, as well as the testimony of the VE, and found that there were jobs in significant numbers in

the national economy that he could perform. (Tr. 27.) The ALJ found that Plaintiff was capable

of performing nine jobs that existed in significant numbers in the national economy: (1)



                                                3
dishwasher, (2) drycleaner helper, (3) hand packager (medium, unskilled), (4) office helper, (5)

unskilled gate guard, (6) night watchman, (7) document preparer, (8) unskilled clerical sorter,

and (9) hand packager (sedentary, unskilled). (Tr. 28–29.) Accordingly, the ALJ concluded that

Plaintiff was not disabled within the meaning of the Act, and therefore not entitled to receive

Social Security benefits. (Tr. 29.)

       Plaintiff requested review of the ALJ’s decision, but his request for review was denied by

the Social Security Appeals Council (“the Appeals Council”) on December 11, 2017, leaving the

ALJ’s decision as the final decision of the Commissioner. (Tr. 1–6, 188–90.) On February 7,

2018, Plaintiff filed a motion to proceed in forma pauperis (“IFP”) in this proceeding [#1] and

attached his Complaint seeking judicial review of the Commissioner’s final decision thereto [#1-

1]. On February 8, 2018, the Court granted the motion to proceed IFP [#2], and the Complaint

was filed [#3].

                                III. Governing Legal Standards

A.     Standard of Review

       Judicial review of the denial of Social Security benefits is limited to a determination of

“whether substantial evidence supports the final decision1 and whether the Commissioner used

the proper legal standards to evaluate the evidence.” Masterson v. Barnhart, 309 F.3d 267, 272

(5th Cir. 2002). If the Commissioner’s findings are supported by substantial evidence, they are

conclusive and must be affirmed. See Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990).

“Substantial evidence is ‘more than a mere scintilla. It means such relevant evidence as a




1
  In this case, because the Appeals Council declined to review the ALJ’s decision, the decision of
the ALJ constitutes the final decision of the Commissioner, and the ALJ’s factual findings and
legal conclusions are imputed to the Commissioner. See Higginbotham v. Barnhart, 405 F.3d
332, 336 (5th Cir. 2005); Harris v. Apfel, 209 F.3d 413, 414 (5th Cir. 2000).
                                                4
reasonable mind might accept as adequate to support a conclusion.’” Brown v. Apfel, 192 F.3d

492, 496 (5th Cir. 1999) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

         In applying the substantial evidence standard, this Court must “scrutinize the record to

determine if, in fact, such evidence is present.” Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th

Cir. 1989). In evaluating whether there is substantial evidence of disability, this Court weighs

four elements of proof: “(1) the objective medical facts; (2) the diagnoses and opinions of

treating and examining physicians; (3) the claimant’s subjective evidence of pain and disability;

and (4) the claimant’s age, education, and work experience.” Martinez v. Chater, 64 F.2d 172,

174 (5th Cir. 1995). While the relevant evidence “must do more than create a suspicion of the

existence of the fact to be established,” a finding of “no substantial evidence” is appropriate

“only where there is a ‘conspicuous absence of credible choices’ or ‘no contrary medical

evidence.’” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (quoting Hames v. Heckler,

707 F.2d 162, 164 (5th Cir. 1983)).

         In applying this standard, this Court is not permitted to re-weigh the evidence, try the

issues de novo, or substitute its judgment for that of the Commissioner. See Myers v. Apfel, 238

F.3d 617, 619 (5th Cir. 2001) (citing Haywood, 888 F.3d at 1466). Conflicts in the evidence are

for the Commissioner, rather than the courts, to resolve. See Martinez, 64 F.3d at 174. But,

while substantial deference is given to the Commissioner’s findings of fact, the Commissioner’s

legal conclusions, and claims of procedural error, are reviewed de novo. See Greenspan v.

Shalala, 38 F.3d 232, 236 (5th Cir. 1994); Carr v. Apfel, 133 F. Supp. 2d 476, 479 (N.D. Tex.

2001).




                                                5
B.         Entitlement to Benefits

           An individual is considered disabled for purposes of the Act “if he is unable to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A

physical or mental impairment is defined as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.”         Id. § 1382c(a)(3)(D).     An individual is

considered to be under a disability “only if his physical or mental impairment or impairments are

of such severity that he is not only unable to do his previous work but cannot, considering his

age, education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy . . . .” Id. § 1382c(a)(3)(B).

C.         Evaluation Process and Burden of Proof

           As noted above, the Administration uses a five-step sequential evaluation process to

determine whether an individual is disabled within the meaning of the Act. See 20 C.F.R. §§

404.1520, 416.920. At step one, the ALJ must determine whether the claimant is engaging in

substantial gainful activity. See id. § 404.1520(a)(4)(i). “Substantial gainful activity” means

“the performance of work activity involving significant physical or mental abilities for pay or

profit.”     Newton v. Apfel, 209 F.3d 448, 452–53 (5th Cir. 2000) (citing 20 C.F.R. §§

404.1572(a)–(b)). If the claimant engages in substantial work experience, he is not disabled

regardless of how severe his physical or mental impairments are and regardless of his age,

education, and work experience. See 20 C.F.R. § 416.924(b). If the claimant is not engaging in

substantial work experience, the analysis proceeds to the next step.



                                                   6
       At step two, the ALJ must determine whether the claimant has a medically determinable

impairment that is “severe” or a combination of impairments that is “severe.”             See id. §

404.1520(a)(4)(ii). An impairment or combination of impairments is considered severe if it

significantly limits the claimant’s physical or mental ability to do basic work activities. See id.

§§ 404.1520(c), 416.920(c). “An impairment can be considered as not severe only if it is a slight

abnormality having such minimal effect on the individual that it would not be expected to

interfere with the individual’s ability to work, irrespective of age, education or work experience.”

Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985) (quoting Estran v. Heckler, 745 F.2d 340,

341 (5th Cir. 1984)). If the claimant does not have a severe medically determinable impairment

or combination of impairments, he is not disabled. See 20 C.F.R. § 404.1520(c). If the claimant

has a severe impairment or combination of impairments, the analysis proceeds to the next step.

       At step three, the ALJ must determine whether the claimant’s impairment or combination

of impairments is of a severity to meet or medically equal the criteria of an impairment found in

the Listing of Impairments (“the Listings”), a set of medical criteria found at 20 C.F.R. Pt. 404,

Subpt. P, App. 1. If the claimant has an impairment or combination of impairments that meets or

medically equals the criteria of a listing, and it has lasted or is expected to last for a continuous

period of at least twelve months, the claimant is disabled. See id. §§ 404.1520(d), 416.909. If

not, the analysis proceeds to the next step.

       Before reaching step four of the five-step sequential evaluation process, however, the

ALJ must first determine the claimant’s RFC, which is the most that he can still do despite his

limitations. See id. § 416.945(a)(1). The ALJ uses the RFC assessment at step four to determine

if the claimant can do his PRW and at step five to determine if the claimant can adjust to any

other work existing in the national economy. See id. §§ 404.1520(e), 416.920(e).



                                                 7
       At step four, the ALJ reviews the RFC assessment and the demands of the claimant’s

PRW. See id. § 404.1520(f). The term “past relevant work” is defined as work that the claimant

has done within the past fifteen years, that was substantial gainful activity, and that lasted long

enough for the claimant to learn to do it. See id. § 404.1560(b)(1). If the claimant has the RFC

to do his PRW, he is not disabled. See id. § 404.1560(3). If the claimant’s impairment or

combination of impairments preclude him from performing his PRW, the fifth and final step of

the sequential evaluation process assesses the claimant’s ability—given his residual capacities,

age, education, and work experience—to do other work. See id. § 404.1520(g). If the claimant

is able to do other work, he is not disabled. Id. If the claimant’s impairment or combination of

impairments precludes him from performing any other type of work, he will be found to be

disabled. Id.

       The claimant bears the burden of proof at the first four steps of the sequential evaluation

process. See Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). Once the claimant satisfies his

burden under the first four steps, the burden shifts to the Commissioner at step five to show that

there is other gainful employment available in the national economy that the claimant is capable

of performing. See Greenspan, 38 F.3d at 236. This burden may be satisfied either by reference

to the Medical-Vocational Guidelines found at 20 C.F.R. Pt. 404, Subpt. P, App. 2, expert

vocational testimony, or other similar evidence. See Fraga v. Bowen, 810 F.2d 1296, 1304 (5th

Cir. 1987). If the Commissioner adequately points to potential alternative employment, the

burden shifts back to the claimant to prove that he is unable to perform that work. See Anderson

v. Sullivan, 887 F.2d 630, 632–33 (5th Cir. 1989). A finding that a claimant is not disabled at

any point in the five-step review is conclusive and terminates the analysis. See Lovelace v.

Bowen, 813 F.2d 55, 58 (5th Cir. 1987).



                                                8
                                            IV. Analysis

         Plaintiff raises three points of error in this appeal: (1) that the ALJ’s step-three

determination is erroneous because the ALJ failed to properly consider whether Plaintiff’s

impairments met the criteria of Listing 1.04A; (2) that the ALJ’s RFC finding is not supported by

substantial evidence because there is no opinion of record from any doctor or other medical

provider detailing Plaintiff’s physical limitations; and (3) that the ALJ’s step-five determination

is not supported by substantial evidence because of errors in the ALJ’s RFC finding. (Pl.’s Br.

[#12] at 10.) After careful consideration, the Court concludes that the ALJ committed harmful

error by failing to properly analyze Listing 1.04A. In addition, the Court concludes that the

ALJ’s RFC finding is not supported by substantial evidence and that further record development

is required.

A.       The ALJ committed reversible legal error by failing to properly analyze Listing
         1.04A.

         Plaintiff claims that the ALJ failed to properly analyze Listing 1.04A. Specifically,

Plaintiff maintains that the ALJ erred by offering only a perfunctory analysis of Listing 1.04A

and that the medical evidence of record indicates that his impairments met the criteria of Listing

1.04A.        The Court agrees with Plaintiff that the ALJ failed to properly evaluate whether

Plaintiff’s impairments satisfied Listing 1.04A. Therefore, the Court will remand this case to the

Commissioner so that she can properly analyze Listing 1.04A.

         1.        The ALJ erred when she found, without any discussion of the medical evidence in
                   the record, that Plaintiff’s spinal disorders did not meet the requirements of
                   Listing 1.04A.

         At step three of the five-step sequential evaluation process, the ALJ must determine

whether the claimant’s impairment(s) is of a severity to meet or medically equal the criteria of an

impairment found in the Listings. See 20 C.F.R. § 404.1520(a)(4)(iii). The Listings consist of

                                                  9
Part A (primarily for adults) and Part B (for children only) and describe impairments that the

Administration considers severe enough to prevent a claimant from doing any gainful activity,

regardless of his age, education, or work experience. Id. § 404.1525(a). A claimant whose

impairment(s) meets or medically equals a listed impairment “will be considered disabled

without the need to consider vocational factors.” Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir.

1994) (citing Villa v. Sullivan, 895 F.2d 1019, 1022 (5th Cir. 1990)); see also 20 C.F.R. §

404.1520(d).

For this reason, the criteria in the Listings are “demanding and stringent.” Falco v. Shalala, 27

F.3d 160, 162 (5th Cir. 1994). The medical criteria defining the listed impairments have been

deliberately set at a higher level of severity than the statutory standard for receiving benefits

because the Listings “were designed to operate as a presumption of disability that makes further

inquiry unnecessary.” Sullivan v. Zebley, 493 U.S. 521, 532 (1990).

       Each listing specifies the objective medical and other findings needed to satisfy the

criteria of that particular listing. See 20 C.F.R. §§ 404.1525(c)(3), 416.925(c)(3). A diagnosis,

by itself, is insufficient to establish that a claimant’s impairment (or combination of

impairments) meets or medically equals the criteria of a listing. See id. § 404.1525(d). Rather, a

claimant’s impairment or combination of impairments meets the requirements of a listing only

“when it satisfies all of the criteria of that listing, including any relevant criteria in the

introduction,” id. §§ 404.1525(c)(3), 416.925(c)(3), and it is expected to result in death or it has

lasted or is expected to last for a continuous period of at least twelve months, see id. §§

404.1509, 416.909. An impairment or combination of impairments that manifests only some of a

listing’s criteria, no matter how severely, does not qualify; if a claimant’s impairment (or

combination of impairments) does not satisfy every component, it does not meet the listing. See



                                                10
id. § 404.1525(c)(3). At step three, the burden of establishing that an impairment or combination

of impairments is of listing-level severity rests with the claimant. See Selders v. Sullivan, 914

F.2d 614, 619 (5th Cir. 1990).

       The listing at issue here, Listing 1.04A, applies to disorders of the spine. See 20 C.F.R.

Pt. 404, Subpt. P, App. 1, § 1.04A. It requires a spinal disorder resulting in compromise of a

nerve root or the spinal cord accompanied by evidence of nerve root compression characterized

by four specified symptoms or medical criteria. Specifically, Listing 1.04A states:

       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
       spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
       fracture), resulting in compromise of a nerve root (including the cauda equina) or
       the spinal cord. With:

       A. Evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy with
       associated muscle weakness or muscle weakness) accompanied by sensory or
       reflex loss and, if there is involvement of the lower back, positive straight-leg
       raising test (sitting and supine) . . . .2

Id.

       Additionally, the claimant must demonstrate the required loss of function for a

musculoskeletal impairment, which requires him to demonstrate either “the inability to ambulate

effectively on a sustained basis for any reason . . . or the inability to perform fine and gross

movements effectively on a sustained basis for any reason . . . .” Id. § 1.00(B)(2)(a). Finally, for

any disability determination to be made, even under the Listings, the disabling condition must be

found to last, or be expected to last, for a continuous period of not less than twelve months. See




2
  Alternatively, Listing 1.04A covers disorders of the spine resulting in compromise of a nerve
root or the spinal cord with (B) spinal arachnoiditis resulting in the need for changes in position
or posture more than once every two hours or (C) lumbar spinal stenosis resulting in
pseudoclaudication, manifested by chronic nonradicular pain and weakness, and resulting in
inability to ambulate effectively. See id.
                                                11
42 U.S.C. § 423(d)(1)(A); Pinon v. Colvin, No. EP-12-CV-66-MAT, 2015 WL 1402059, at *4

(W.D. Tex. Mar. 24, 2015).

       In addressing whether Plaintiff’s impairments met the requirements of Listing 1.04A, the

ALJ wrote: “[T]here is no evidence of nerve root compression, spinal arachnoiditis, or lumbar

spinal stenosis resulting in an inability to ambulate. Consequently, the claimant’s degenerative

disc disease of the cervical and lumbar spine are not of listing-level severity.” (Tr. 21.) Citing

Audler v. Astrue, 501 F.3d 446 (5th Cir. 2007), Plaintiff contends that the ALJ’s analysis of

Listing 1.04A is conclusory and not supported by substantial evidence and that his medical

records compel a finding that his musculoskeletal impairments met the criteria of Listing 1.04A.

       At step three of the five-step sequential evaluation process, the ALJ was required to

discuss the evidence offered in support of Plaintiff’s claim for disability and to explain why she

found Plaintiff not to be disabled at that step. See Audler, 501 F.3d at 448. In Audler, the Fifth

Circuit held that the ALJ committed legal error when she “summarily concluded” that the

claimant’s impairments, while severe, were not severe enough to meet or medically equal the

criteria of a listing. Id. “Such a bare conclusion is beyond meaningful judicial review.” Id.

(quoting Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996)). The Fifth Circuit, however,

clarified that “the ALJ is not always required to do an exhaustive point-by-point discussion” and

that any error in failing to state any reason for an adverse determination at step three is subject to

harmless-error analysis. Id.

       This case is unlike Audler. In that case, the ALJ did not identify the listed impairment for

which Audler’s symptoms failed to qualify and failed to provide any explanation as to how she

reached the conclusion that Audler’s symptoms were insufficiently severe to meet any listed

impairment. See id. at 448. Here, the ALJ not only identified Listing 1.04, but also noted the



                                                 12
specific impairment under consideration (i.e., degenerative disc disease of the cervical and

lumbar spine), stated that there was “no evidence of nerve root compression, spinal arachnoiditis,

or lumbar spinal stenosis resulting in an inability to ambulate,” and, on this basis, concluded that

the criteria of Listing 1.04 was not met. (Tr. 21.) The ALJ also discussed the evidence, or lack

thereof, in other sections of her decision. (Tr. 24–27.) Accordingly, the undersigned does not

find the ALJ’s conclusions to be beyond meaningful judicial review.

       This, however, does not end the matter. Although the ALJ pointed to a lack of evidence

and provided reasons in order to permit meaningful judicial review, as required by Audler, the

ALJ’s analysis does not adequately support her conclusion that the criteria of Listing 1.04 was

not met.    That is because the ALJ’s assertion that “there is no evidence of nerve root

compression, spinal arachnoiditis, or lumbar spinal stenosis resulting in an inability to

ambulate,” by itself, is insufficient to support a finding that Plaintiff’s spinal disorders did not

meet the requirements of Listing 1.04A. (Tr. 21.)

       Listing 1.04 provides:

       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
       spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
       fracture), resulting in compromise of a nerve root (including the cauda equina) or
       the spinal cord. With:

       A. Evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy with
       associated muscle weakness or muscle weakness) accompanied by sensory or
       reflex loss and, if there is involvement of the lower back, positive straight-leg
       raising test (sitting and supine);

       Or

       B. Spinal arachnoiditis, confirmed by an operative note or pathology report of
       tissue biopsy, or by appropriate medically acceptable imaging, manifested by
       severe burning or painful dysesthesia, resulting in the need for changes in position
       or posture more than once every 2 hours;



                                                13
       Or

       C.      Lumbar spinal stenosis resulting in pseudoclaudication, established by
       findings on appropriate medically acceptable imaging, manifested by chronic
       nonradicular pain and weakness, and resulting in inability to ambulate effectively,
       as defined in 1.00B2b.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04A. Furthermore, to qualify under this listing, a

claimant must also demonstrate the requisite functional loss, which is defined as either “the

inability to ambulate effectively on a sustained basis” or “the inability to perform fine and gross

movements effectively on a sustained basis.” Id. § 1.00(B)(2)(a).

       Plaintiff has cited evidence that supports his argument that the requirements of each of

the criteria of Listing 1.04A are satisfied. That evidence is as follows. Plaintiff sustained serious

injuries in a motor vehicle accident that occurred on October 15, 2015. (Tr. 24.) In a radiology

report, dated January 27, 2016, Douglas Smith, M.D., stated that an MRI scan of the cervical

spine showed an angular kyphosis in the mid-cervical spine, a posterior annular disc bulge at C2-

C3, a broad-based disc bulge at C4-C5, and a broad-based subligamentous disc herniation at C5-

C6 with impression on the thecal sac. (Tr. 524.) An MRI scan of the lumbar spine showed a

posterior annular disc bulge at L3-L4, a broad-based disc bulge and small bilateral facet joint

effusions at L4-L5, and a left-sided prominent broad-based disc bulge and moderate-sized

bilateral facet joint effusions at L5-S1. (Tr. 521.)

       On June 10, 2016, Plaintiff had a pain management consultation with George L. Lilly,

M.D. Upon examination, Dr. Lilly made the following observations about Plaintiff’s condition

       Cervical spine – Palpation of the cervical spine is tender over the C5-6 spinous
       process and right splenius capitis and right upper trapezius myofascial area.
       Spurling’s test does increase his neck pain but no radiation of symptoms.3


3
  A positive Spurling’s sign suggests the presence of a cervical nerve root disorder. See
Stedman’s Medical Dictionary 1961 (28th ed. 20006) (defining “Spurling test” as an “evaluation
for cervical nerve root impingement in which the patient extends the neck and rotates and
                                                 14
       Palpation of his infraspinatus muscle does cause severe jump sign pain. He has
       pain with flexion of his neck also. Motor testing shows extreme 3/5 weakness in
       his right hand grip, biceps and triceps as compared to 5/5 on the left.
       Neurosensory testing shows deficits in the right forearm C6, C7 and C8
       dermatomes to pinwheel exam as compared to the left. Reflexes are decreased in
       his right biceps, triceps and brachial radialis at 1+ as compared to 2+ in the same
       reflexes on the left. He actually has no sensation over his C6-C8 dermatomes on
       the volar aspect of his right forearm to pinwheel exam.

       ....

       Lumbar spine – His is completely unable to bend any more than 20 degrees before
       having severe pain with flexion. In the sitting position, straight leg raise exams
       are positive on the right for nerve tension pain and negative on the left. 4 Motor
       and reflex testing in the lower extremities is symmetric without deficits. Reflex
       testing is symmetric also. Palpation of his L4-5 spinous processes are tender as
       are the right iliolumbar musculature.

(Tr. 592–93.) Plaintiff had a pain management follow-up visit with Michael E. Kruczek, M.D.,

on July 13, 2016. Dr. Kruczek reported as follows:

       On physical exam there is pain to palpation C5-6 right greater than left
       paraspinous muscle spasm. He has severe right arm weakness 1 over 5 on the
       right. Hand grip is 5 over 5 on the left. He is right handed and he has complete
       numbness to neurosensory pinwheel testing in the C4, 5 and 6 dermatomes on the
       right compared to the left. He has 0 reflexes on biceps and triceps, 2+ on the left.

       The right shoulder he is only able to abduct to 50 degrees and then stops
       secondary to pain, with limited internal and external rotation.

       In the lumbar spine there is pain to palpation at L4-5, L5-S1 right greater than left
       paraspinous muscle spasm, straight leg raise is positive on the right at 40 degrees
       with referral of pain to the right calf. Deep tendon reflexes are 1+ at the right
       knee and ankle, 2+ at the left knee and ankle with decreased sensation to
       neurosensory pinwheel testing in the right L4, L5 and S1 dermatomes compared



laterally bends the head toward the symptomatic side; an axial compression force is then applied
by the examiner through the top of the patient’s head; the test is considered positive when the
maneuver elicits the typical radicular arm pain”).
4
  A positive straight-leg raising test or Lasègue’s sign indicates nerve root compression or
impingement. See Stedman’s Medical Dictionary 1962 (28th ed. 2006) (defining “straight-leg
raising test” as “passive dorsiflexion of the foot in the supine patient with the knee and hip
extended; back pain with this indicates nerve root compression or impingement”).
                                                15
       to the left. Dorsiflexion and plantar flexion of the great toes is 4 over 5 on the
       right, 5 over 5 on the left.

       In summary he has a severe radiculopathy in the right upper extremity. He will
       require surgical evaluation of the seriously injured cervical spine at this point.

(Tr. 587.) Finally, Plaintiff had an initial office consultation with Stephen E. Earle, M.D., on

September 20, 2016. Dr. Earle examined Plaintiff’s cervical and lumbar spine and concluded as

follows:

       His diagnosis is one of traumatic internal disc disruption syndrome with
       discogenic pain, stenosis, and instability of the cervical spine C2-C3, C4-C5, and
       C5-C6, traumatic internal disc disruption syndrome with discogenic pain,
       stenosis, and instability of the lumbar spine L3-L4, L4-L5, and L5-S1, as well as
       traumatic brain injury with left hemispheric injury.

(Tr. 563.) Regarding the cervical spine, Dr. Earle observed, among other things, paresthesias at

C5, C6, C7, C8 on the right side, atrophy on the right side, a positive cervical compression test,

and a positive Spurling’s and Hoffman’s sign on the right. 5 (Tr. 571.) Regarding the lumbar

spine, Dr. Earle found, among other things, a positive Spurling’s sign and “flip test” on the

right.6 (Tr. 571.)

       Plaintiff claims that this medical evidence of record supports a finding of nerve root

compression under Listing 1.04A. The ALJ did not discuss this evidence or explain why it does



5
  A Hoffman’s sign is a test that doctors use to examine the reflexes of the upper extremities. A
positive Hoffman’s sign may indicate that a patient has a neurological or nervous system
condition that affects the cervical spine or brain. See Stedman’s Medical Dictionary 1769 (28th
ed. 2006) (defining “Hoffman’s sign” as “(1) in latent tetany mild mechanical stimulation of the
trigeminal nerve causes severe pain; (2) flexion of the terminal phalanx of the thumb and of the
second and third phalanges of one or more of the fingers when the volar surface of the terminal
phalanx of the fingers is flicked”).
6
  The “flip test” involves “[p]assive extension of the knee with the patient in the erect position
and the hip flexed [which] is reported to cause a sudden falling or flipping back of the trunk” and
is “a useful check of nerve root tension . . . for patients with supine [straight leg raise] below 45
degrees.” Bruce Summers, Viren Mishra & J. Mary Jones, The Flip Test: A Reappraisal, Nat’l
Ctr. for Biotechnology Info. (July 1, 2009), https://www.ncbi.nlm.nih.gov/pubmed/19564769.
                                                 16
not support such a finding. Rather, the ALJ simply asserted that “there is no evidence of nerve

root compression, spinal arachnoiditis, or lumbar spinal stenosis resulting in an inability to

ambulate.” (Tr. 21.) This statement, even if true, is, without more, insufficient to support a

finding that Plaintiff’s spinal disorders did not meet the requirements of Listing 1.04A because

the Listing encompasses more than just nerve root compression that results in an inability to

ambulate, spinal arachnoiditis that results in an inability to ambulate, and lumbar spinal stenosis

that results in an inability to ambulate.

        Listing 1.04A requires compromise of a nerve root or spinal cord, as well as “[e]vidence

of nerve root compression characterized by neuro-anatomic distribution of pain, limitation of

motion of the spine, motor loss (atrophy with associated muscle weakness or muscle weakness)

accompanied by sensory or reflex loss and, if there is involvement of the lower back, positive

straight-leg raising test (sitting and supine).” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04A.

Noticeably absent from this definition is the limiting phrase “inability to ambulate.” To be sure,

Listing 1.04C requires a showing of an “inability to ambulate effectively.” See id. § 1.04C. But

the listing at issue here, Listing 1.04A, contains no such requirement.             Furthermore, to

demonstrate the requisite loss of function for a musculoskeletal impairment, Plaintiff must

demonstrate either “the inability to ambulate effectively on a sustained basis” or “the inability to

perform fine and gross movements effectively on a sustained basis.” Id. § 1.00(B)(2)(a); see also

Audler, 501 F.3d at 449. That “there is no evidence of nerve root compression . . . resulting in an

inability to ambulate,” (Tr. 21.), does not necessarily mean that Plaintiff is unable “to ambulate

effectively on a sustained basis,” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(a) (emphasis

added). And, as explained below, substantial evidence does not support the ALJ’s finding, with

respect to Listing 1.02, that Plaintiff “maintains the ability to ambulate effectively.” (Tr. 21.)



                                                 17
       In sum, Plaintiff has cited evidence that supports his contention that the requirements of

each of the criteria of Listing 1.04A are satisfied. The ALJ’s cursory analysis, by contrast, does

not permit the Court to understand how she assessed this evidence. In the absence of any

analysis by the ALJ, the undersigned is unable to understand how, or whether, she evaluated this

evidence. Accordingly, the ALJ’s failure to consider all of the relevant medical evidence of

record or properly analyze Listing 1.04A at step three of the five-step sequential evaluation

process constitutes legal error and, for the reasons stated below, requires remand.

       2.      The ALJ’s failure to properly evaluate whether Plaintiff’s impairments met or
               equaled the criteria of Listing 1.04A was not harmless and requires remand.

       Not every error warrants reversal or remand. See Frank v. Barnhart, 326 F.3d 618, 622

(5th Cir. 2003). “Procedural perfection in administrative proceedings is not required,” and this

Court will vacate a judgment only if “the substantial rights of a party have been affected.”

Anderson v. Sullivan, 887 F.2d 630, 634 (5th Cir. 1989) (quoting Mays v. Bowen, 837 F.2d 1362,

1364 (5th Cir.1988) (per curiam)); see also Fed. R. Civ. P. 61 (“Unless justice requires

otherwise, no error in admitting or excluding evidence—or any other error by the court or a

party—is ground for granting a new trial, for setting aside a verdict, or for vacating, modifying,

or otherwise disturbing a judgment or order. At every stage of the proceeding, the court must

disregard all errors and defects that do not affect any party’s substantial rights.”). Procedural

improprieties alleged by a Social Security disability claimant “constitute a basis for remand only

if such improprieties would cast into doubt the existence of substantial evidence to support the

ALJ’s decision.” Morris v. Bowen, 864 F.2d 333, 335 (5th Cir. 1988).

       Here, for the reasons mentioned above, the ALJ’s step-three analysis does not adequately

support her conclusion that the criteria of Listing 1.04 was not met. For its part, Defendant

claims that Plaintiff has failed to fulfil his step-three burden of demonstrating, through medical

                                                18
evidence, that his impairments met or equaled all of the specified medical criteria contained in

Listing 1.04A because Plaintiff has not demonstrated a functional loss.

       The Fifth Circuit has held that a claimant must demonstrate functional loss as described

in 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2) to meet or equal Listing 1.04A. See Audler,

501 F.3d at 448–49. In order to meet or equal Listing 1.04A, then, Plaintiff must show not only

the existence of a spinal disorder resulting in compromise of a nerve root or the spinal cord

accompanied by evidence of nerve root compression characterized by four specified symptoms

or medical criteria, but also the requisite functional loss.

       To demonstrate the required “functional loss” for a musculoskeletal impairment, a

claimant must demonstrate either “the inability to ambulate effectively on a sustained basis . . .

or the inability to perform fine and gross movements effectively on a sustained basis.” 20 C.F.R.

Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(a). “Inability to ambulate effectively means an extreme

limitation of the ability to walk; i.e., an impairment(s) that interferes very seriously with the

individual’s ability to independently initiate, sustain, or complete activities.”            Id. §

1.00(B)(2)(b)(1).    To ambulate effectively, a claimant “must be capable of sustaining a

reasonable walking pace over a sufficient distance to be able to carry out activities of daily

living.” Id. § 1.00(B)(2)(b)(2). In addition, the claimant “must have the ability to travel without

companion assistance to and from a place of employment or school.” Id. Section 1.00(B)(2)

contains a non-exhaustive list of examples of ineffective ambulation, which include “the inability

to walk without the use of a walker, two crutches or two canes, the inability to walk a block at a

reasonable pace on rough or uneven surfaces, . . . and the inability to climb a few steps at a

reasonable pace with the use of a single hand rail.” Id.




                                                  19
        “Inability to perform fine and gross movements effectively means an extreme loss of

function of both upper extremities; i.e., an impairment(s) that interferes very seriously with the

individual’s ability to independently initiate, sustain, or complete activities.” Id. § 1.00(B)(2)(c).

Examples of such an inability include, but are not limited to, “the inability to prepare a simple

meal and feed oneself, the inability to take care of personal hygiene, the inability to sort and

handle papers or files, and the inability to place files in a file cabinet at or above waist level.” Id.

        In discussing Listing 1.02, the ALJ stated that:

        [T]here is no evidence of the claimant using a walker, two crutches, or two canes
        to walk. Thus, he maintains the ability to ambulate effectively. In addition, the
        claimant maintains the ability to perform fine and gross movements effectively
        because there is no evidence of an extreme loss of function of both upper
        extremities.

(Tr. 21.) Substantial evidence does not support this conclusion. Specifically, while the ALJ’s

finding that Plaintiff could perform fine and gross movements effectively is substantially

justified,7 substantial evidence does not support the ALJ’s finding that Plaintiff could ambulate

effectively and, thus, did not suffer a “loss of function” as that phrase is defined in § 1.00(B)(2).

        At the hearing, Plaintiff testified that he goes for a walk with his wife when she comes

home from work; that he uses a walker to move around; that he has fallen down multiple times;

that he usually holds on to his wife when walking in public; that he is unable to walk more than

one hundred yards at a time; and that he could stand for no more than forty-five minutes to one


7
  The ALJ specifically stated that “the claimant described daily activities, which are not limited
to the extent one would expect, given the complaints of disabling symptoms and limitations. He
prepares simple meals such as sandwiches, noodles, salad, and rice. He helps with household
chores such as sweeping, mopping, taking out the trash, cleaning the countertops, dusting, and
vacuuming. He is able to go out alone. He knows how to count change. The claimant attends
support meetings and church. These robust activities of daily living suggest the claimant’s
limitations are not disabling in nature.” (Tr. 27 (citations omitted).) Based on these
observations, which are supported by the medical evidence of record, substantial evidence
supports the ALJ’s finding that Plaintiff is able to perform fine and gross movements effectively.


                                                  20
hour in the course of an eight-hour workday. (Tr. 48–49, 54.) However, the ALJ believed that

Plaintiff’s description of his symptoms and limitations was “inconsistent and unpersuasive” and

that his testimony was “not entirely consistent” with the evidence in the record. (Tr. 26.) The

ALJ also found that there was no evidence that a walker was prescribed or recommended by an

acceptable medical source. (Tr. 26.)

       “While an ALJ’s assessment of a claimant’s credibility is accorded great deference,” the

record in this case does not contain substantial evidence to support the ALJ’s finding that

Plaintiff could ambulate effectively. Newton, F.3d at 459. In finding that Plaintiff “maintains

the ability to ambulate effectively,” the ALJ relied solely on the lack of evidence that Plaintiff

used a walker, two crutches, or two canes to walk. (Tr. 21.) However, the inability to walk

without the use of a walker, two crutches, or two canes is but one example of ineffective

ambulation. That is, § 1.00(B)(2) contains a non-exhaustive list of examples of ineffective

ambulation, one of which is the inability to walk without the use of a walker, two crutches, or

two canes. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(b)(2). “Although the ALJ is

not always required to do an exhaustive point-by-point discussion,” Audler, 501 F.3d at 448,

here, the ALJ offered nothing to support her conclusion at this step other than her assertion that

there was no evidence that Plaintiff used a walker, two crutches, or two canes to walk. (Tr. 21.)

This assertion, by itself, is insufficient to conclude that Plaintiff could ambulate effectively.

       The ALJ’s apparent failure to properly analyze Listing 1.04A was an error that deprived

Plaintiff of a fair evaluation of his impairments. Accordingly, Plaintiff was prejudiced and the

error was not harmless.

       In its brief, Defendant emphasizes that the ALJ stated that “[a]t times, [Plaintiff]

exhibited a normal gait, upper and low extremity strength, and lower extremity range of motion.”



                                                  21
(Tr. 24.) This argument is not persuasive. To demonstrate the required “functional loss” for a

spinal disorder, a claimant need only demonstrate “the inability to ambulate effectively on a

sustained basis for any reason, including pain associated with the underlying musculoskeletal

impairment . . . .” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(a) (emphasis added). The

fact that, at times, Plaintiff exhibited a normal gait, upper and lower extremity strength, and

lower extremity range of motion does not preclude a finding that Plaintiff is unable to ambulate

effectively on a sustained basis. To ambulate effectively, a claimant “must be capable of

sustaining a reasonable walking pace over a sufficient distance to be able to carry out activities

of daily living.” Id. § 1.00(B)(2)(b)(2). It is, of course, possible for an individual to, at times,

exhibit a normal gait and yet be unable to sustain a reasonable walking pace over a sufficient

distance to be able to carry out activities of daily living.

        Defendant also maintains that Plaintiff has not established the presence of the required

abnormal physical findings “by a record of ongoing management and evaluation,” as required by

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00D. That section provides that “[b]ecause abnormal

physical findings may be intermittent, their presence over a period of time must be established by

a record of ongoing management and evaluation.” Id. As a preliminary matter, the undersigned

notes that Defendant cites no authority for its contention that the January 27, 2016 radiology

report, the June 10, 2016 pain management consultation with Dr. Lilly, the July 13, 2016 pain

management follow-up visit with Dr. Kruczek, and the September 20, 2016 initial office

consultation with Dr. Earle do not constitute “a record of ongoing management and evaluation.”

Id. Furthermore, under well-established principles of administrative law, this Court may judge

the propriety of the ALJ’s decision only on the grounds invoked by the ALJ. See Sec. & Exch.

Comm’n v. Chenery Corp., 318 U.S. 80, 94 (1943) (establishing the proposition that an agency



                                                   22
may not defend an administrative decision on new grounds not set forth by the agency in its

original decision). The Fifth Circuit has clarified that “[t]he ALJ’s decision must stand or fall

with the reasons set forth in the ALJ’s decision, as adopted by the Appeals Council.” Newton,

209 F.3d at 455; see also Copeland v. Colvin, 771 F.3d 920, 927 (5th Cir. 2014) (remanding the

Commissioner’s denial of benefits because the Commissioner did not rely on the rationale put

forth by the agency on appeal); Cole ex rel. Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir. 2002)

(“It is well-established that we may only affirm the Commissioner’s decision on the grounds

which he stated for doing so.”). Simply put, the ALJ did not rely on this rationale in her

decision, so the Commissioner cannot now rely on it.

       In sum, the undersigned agrees with Plaintiff that the ALJ’s step-three determination

misrepresented the medical evidence of record; that this constituted error; and that the error was

not harmless. Accordingly, a remand is necessary so that the ALJ can properly evaluate whether

Plaintiff’s impairments met the criteria of Listing 1.04A.

B.     The ALJ erred in failing to fully develop the record.

       Plaintiff also claims that the ALJ erred in failing to fully develop the record.

Specifically, Plaintiff maintains that substantial evidence does not support the ALJ’s finding that

Plaintiff “has the residual functional capacity to perform medium work.”8 (Tr. 23.) Plaintiff

argues that the RCF finding is not supported by substantial evidence because it is supported not


8
 The ALJ found that Plaintiff had the RFC to perform medium work as defined in 20 C.F.R. §§
404.1567(c) and 416.967(c) with the following limitations: “Claimant can lift and carry 50
pounds occasionally and 25 pounds frequently. He can stand and walk 6 hours in a given
workday. He can sit 6 hours in a given workday. His work should not involve ladders,
unprotected heights, or machinery with exposed dangerous parts such as shop or welding
equipment. He can understand, remember, and carry out detailed instructions of specific
vocational preparation (SVP) 3 limit (low semiskilled). He can interact appropriately with the
general public. He can accept instructions and criticism from a boss adequately. Claimant can
deal with changes in a rather structured, routine work environment. He can control behavioral
extremes in a workplace.” (Tr. 23.)
                                                23
by objective medical findings but by the ALJ’s lay opinion about the medical evidence of record.

The undersigned agrees.

        “The claimant’s RFC assessment is a determination of the most the claimant can still do

despite his physical and mental limitations and is based on all relevant evidence in the claimant’s

record.”   Perez, 415 F.3d at 461–62 (citing 20 C.F.R. § 404.1545(a)(1)).            “The ALJ is

responsible for determining an applicant’s residual functional capacity.” Ripley v. Chater, 67

F.3d 552, 557 (5th Cir. 1995). However, the ALJ’s RFC determination must be supported by

substantial evidence in the record. See id.

        “It is the duty of the ALJ to fully and fairly develop the facts relative to a claim for

benefits.” Pierre v. Sullivan, 884 F.2d 799, 802 (5th Cir. 1989). “When he fails in that duty, he

does not have before him sufficient facts on which to make an informed decision. Consequently,

his decision is not supported by substantial evidence.” Kane v. Heckler, 731 F.2d 1216, 1219

(5th Cir. 1984); see also Ripley, 67 F.3d at 557 (“The ALJ has a duty to develop the facts fully

and fairly relating to an applicant’s claim for disability benefits. If the ALJ does not satisfy his

duty, his decision is not substantially justified.”).

        This duty to fully develop the record, however, must be balanced against the fact that the

claimant bears the burden of proof through the first four steps of the five-step sequential

evaluation process. See Audler, 501 F.3d at 448; Jones v. Bowen, 829 F.2d 524, 526 (5th Cir.

1987). Additionally, if sufficient medical or other evidence is not provided by the claimant, the

ALJ is required to decide whether the claimant is disabled based on the information available.

See Pearson v. Bowen, 866 F.2d 809, 812 (5th Cir. 1989); see also 20 C.F.R. § 404.1516 (“If you

do not give us the medical and other evidence that we need and request, we will have to make a

decision based on information available in your case.”).



                                                   24
       Finally, the ALJ is not permitted to draw his own medical conclusions from some of the

data, without relying on a medical expert’s help. See Frank, 326 F.3d at 622. “Usually, the ALJ

should request a medical source statement describing the types of work that the applicant is still

capable of performing.” Ripley, 67 F.3d at 557. However, the absence of such a statement does

not, in itself, make the record incomplete; rather, “the ALJ’s need to contact a medical source

arises only when the available evidence is inadequate to determine if there is a disability.”

Cornett v. Astrue, 261 F. App’x 644, 649 (5th Cir. 2008).

       In Ripley, the Fifth Circuit held that the ALJ’s conclusion that the claimant was capable

of performing sedentary work was not supported by substantial evidence because there was no

medical statement from a treating physician regarding the effects of the claimant’s back

condition upon his ability to work. See Ripley, 67 F.3d at 557–58.

       This case is analogous to Ripley. The case record includes objective medical evidence

indicating that Plaintiff suffers from spinal disorders. The relevant medical evidence of record

includes a January 27, 2016 radiology report by Dr. Smith and reports from a June 10, 2016 pain

management consultation with Dr. Lilly, a July 13, 2016 pain management follow-up visit with

Dr. Kruczek, and a September 20, 2016 initial office consultation with Dr. Earle. What the

record does not clearly establish is the effect Plaintiff’s condition had on his ability to work.9 To

elaborate, although the reports by Dr. Smith, Dr. Lilly, Dr. Kruczek, and Dr. Earle document that




9
  The State agency’s medical consultants, Amita Hedge, M.D., and Kavitha Reddy, M.D., opined
in May and October of 2015 that Plaintiff’s physical impairments were not severe. (Tr. 25.)
However, as the ALJ pointed out, Dr. Hedge and Dr. Reddy rendered their opinions prior to
Plaintiff’s October 15, 2015 motor vehicle accident and, therefore, did not have an opportunity to
review and consider all of the medical records that were available to the ALJ at the hearing. (Tr.
25.) Nevertheless, the ALJ, based on Dr. Hedge’s and Dr. Reddy’s opinions, limited Plaintiff “to
medium work, adding postural and environmental limitations.” (Tr. 25.)
                                                 25
Plaintiff suffers from spinal disorders, they do not discuss the effects of Plaintiff’s spinal

condition upon his ability to work.

       Yet, without statements from qualified medical experts, no conclusion can be reached

concerning the types of work that Plaintiff is still capable of performing. The only evidence

regarding Plaintiff’s physical ability to work came from his own testimony, which the ALJ

discounted, medical records that predated the October 15, 2015 accident, and an October 27,

2017, report from Deborah Jalbert, PA-C, treating provider. In that report, Jalbert opined that

Plaintiff’s “episodic flare-ups prevent him from participating in normal daily activities.” (Tr.

25.) Jalbert further opined that Plaintiff “would need reduced number of hours at work due to

medical necessity.”10   (Tr. 25.)     However, the ALJ afforded Ms. Jalbert’s opinion “[l]ittle

weight” because “her opinion suggests claimant is unable to work full-time, which is not

supported by the medical record as a whole.” (Tr. 26.) But Ms. Jalbert’s opinions are the only

comments from an acceptable medical source on Plaintiff’s physical ability to work following

the October 15, 2015 motor vehicle accident.

       For these reasons, the record is devoid of a medical source statement that supports the

ALJ’s RFC finding. Instead, the ALJ impermissibly relied on his own medical opinions as to the

limitations presented by Plaintiff’s spinal disorders. Under these circumstances, the undersigned

cannot conclude that the ALJ’s RFC assessment is supported by substantial evidence. Therefore,

on remand, the ALJ is instructed to obtain a statement from an acceptable medical source

regarding the effects of Plaintiff’s spinal disorders upon his ability to work. See Ripley, 67 F.3d

at 557–58 (remanding the case to the Commissioner with instructions to obtain a report from a


10
   In February 2016, Jalbert further opined that that Plaintiff has “marked” limitation in
understanding, memory, sustained concentration, persistence, and adaption, and “moderate”
limitation in social interaction. (Tr. 410–13).


                                                26
treating physician regarding the effects of the claimant’s back condition upon his ability to

work); see also Williams v. Astrue, 355 F. App’x 828, 832 (5th Cir. 2009) (remanding because

the ALJ impermissibly relied on his own medical opinions as to the limitations presented by the

claimant’s “mild to moderate stenosis” and “posterior spurring” to develop his RFC finding);

Butler v. Barnhart, 99 F. App’x 559, 560 (5th Cir. 2004) (concluding that the ALJ’s RFC finding

was not supported by substantial evidence because there was no medical opinion or evidence

establishing that the claimant could perform the requisite exertional demands).11

                                          V. Conclusion

       Based on the foregoing, the Court finds that the ALJ committed reversible error in failing

to develop the record to properly determine Plaintiff’s RFC and in analyzing Listing 1.04A.

Furthermore, the Court finds that these errors are grounds for remand to further develop the

record and issue a new decision. Accordingly,

       IT IS THEREFORE ORDERED that the Commissioner’s decision finding that

Plaintiff is not disabled is VACATED.

       IT IS FURTHER ORDERED that this case is REMANDED for further administrative

proceedings consistent with this opinion.

       IT IS SO ORDERED.

       SIGNED this 29th day of March, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE


11
  Plaintiff also contends that the ALJ’s analysis at step five of the five-step sequential evaluation
process was not substantially justified. However, as the ALJ’s RFC finding is not supported by
substantial evidence, the Court need not, at this time, address the merits of this argument.
                                                 27
